     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 1 of 28 Page ID #:5067




1     NICOLA T. HANNA
2     United States Attorney
      LAWRENCE S. MIDDLETON
3     Assistant United States Attorney
4     Chief, Criminal Division
      STEVEN R. WELK (Cal. Bar No. 149883)
5     Assistant United States Attorney
6     Chief, Asset Forfeiture Section
      CHRISTOPHER BRUNWIN (Cal. Bar No. 158939)
7     Assistant United States Attorney
      Violent and Organized Crime Section
8        1400 United States Courthouse
9        312 North Spring Street
         Los Angeles, California 90012
10       Telephone: (213) 894-6166/4242
         Facsimile: (213) 894-3713
11       E-mail:      Steven.Welk@usdoj.gov
12                    Christopher.Brunwin@usdoj.gov
13    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
14
15                       UNITED STATES DISTRICT COURT
16                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
17    UNITED STATES OF AMERICA,       ) No. CR 13-106(A)-DOC
                                      )
18                Plaintiff,          )
                                      ) GOVERNMENT’S SECOND
19                       vs.          ) AMENDED APPLICATION FOR
                                      )
20                                    ) PRELIMINARY ORDER OF
      MONGOL NATION,                  ) FORFEITURE AGAINST
21     an unincorporated association, )
                                      ) DEFENDANT MONGOL NATION
22                Defendant.          ) (COLLECTIVE MEMBERSHIP
                                      )
23                                    ) MARKS ONLY)
                                      )
24                                    ) Sentencing:
                                      )
25                                    ) Date: May 17, 2019
                                      ) Time: 7:30 a.m.
26                                    )
                                      ) CTRM: 9D
27
28
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 2 of 28 Page ID #:5068




1                                          TABLE OF CONTENTS
2                                                                                                                 Page
3     I.     INTRODUCTION AND PROCEDURAL HISTORY ...................................3
4            A.       Substantive and Procedural Authority ..................................................3
5            B.       The Limited Scope of the Requested Preliminary Order of Forfeiture
                      (Collective Membership Marks) ...........................................................3
6
7     II.    ARGUMENT ...................................................................................................5
8            A.       The Government’s Amended Forfeiture Request Re: the Marks .........5
9            B.       The Instant Forfeiture Request is Narrowly Tailored to Accomplish
                      the Goals of the RICO Act Without Implicating or Affecting First
10                    Amendment Rights ................................................................................6
11                    1.       Rights and Interests Associated with Collective Membership
12                             Marks are Forfeitable Property ..................................................6
13                    2.       The “Purposely Broad” Scope of RICO Criminal Forfeiture ....8
                      3.       The First Amendment Implications Suggested By the Forfeiture
14
                               of “All Rights and Privileges” Associated with the Marks ......10
15                    4.       The POF(Marks) Will Implement a Mandatory Element of
16                             Defendant’s Sentence ................................................................12
17           C.       The Requested Forfeiture Is Not An Excessive Fine ..........................16
18                    1.       The Requested Forfeiture Is Proportional to the Gravity of the
                               Conviction for RICO Conspiracy .............................................16
19
                      2.       The Combination of Fines and the Requested Forfeiture Cannot
20                             Be Considered Constitutionally Excessive ...............................22
21
      III.   CONCLUSION..............................................................................................24
22
23
24
25
26
27
28
                                                              i
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 3 of 28 Page ID #:5069




1                                         TABLE OF AUTHORITIES
2     CASES                                                                                                      PAGE
3
      Alexander v. United States,
4        509 U.S. 544 (1993) .................................................................................. passim
5     Ex parte Supreme Shrine of the Order of the White Shrine of Jerusalem,
6       109 USPQ 248 (Comm’r Pats. 1956) ................................................................... 7
7     Int’l Order of Job’s Daughters v. Lindeburg and Co.
8        633 F.2d 912 (9th Cir. 1980) ................................................................................ 7

9     Jacob Siegel Co. v. FTC,
        327 U.S. 608 (1946) ............................................................................................ 7
10
11    K-Mart Corp. v. Cartier, Inc.,
        485 U.S. 176 (1988) ............................................................................................ 7
12
      Matal v. Tam,
13           U.S. , 137 S.Ct. 1744 (2017) .................................................................... 7
14
      Rummel v. Estelle,
15      445 U.S. 263 (1980) .......................................................................................... 21
16    United Drug Corp. v. Theodore Rectanus Co.,
17      248 U.S. 90 (1918) .............................................................................................. 7
18    United States v. Acuna,
19      313 F. App’x. 283 (11th Cir. 2009) ............................................................. 18, 19
20    United States v. Bajakajian,
21      524 U.S. 321 (1998) .................................................................................... 16, 18

22    United States v. Busher,
        817 F.2d 1409 (9th Cir. 1987) ................................................................... passim
23
24    United States v. Najjar,
        300 F.3d 466 (4th Cir. 2002) ....................................................................... 18-19
25
      United States v. Segal,
26      495 F.3d 826 (7th Cir. 2007) ....................................................................... 18, 19
27
28
                                                               ii
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 4 of 28 Page ID #:5070




1     United States v. Turkette,
        452 U.S. 576 (1981) .......................................................................................... 17
2
3
      STATUTES AND RULES
4
5     15 U.S.C. § 1054 ................................................................................................... 6-7
6     18 U.S.C. § 981(a)(1)(G) ......................................................................................... 8
7     18 U.S.C. § 1962 ...................................................................................... 6, 8, 17, 23

8     18 U.S.C. § 1963 ............................................................................................. passim
      18 U.S.C. § 1963(a) ..................................................................................... 3, 12, 23
9
      18 U.S.C. § 1963(b)(2) ............................................................................................ 8
10
      18 U.S.C. § 1963(e) ................................................................................................. 3
11
      18 U.S.C. § 1963(f) ................................................................................................ 13
12
      Fed. R. Crim. P. 32.2 ................................................................................................ 5
13    Fed. R. Crim. P. 32.2(b)(1)(A).................................................................................. 3
14    Fed. R. Crim. P. 32.2(b)(2)(A).................................................................................. 3
15    Pub.L. 104-237, § 2, Oct. 3, 1996, 110 Stat. 3100 ................................................ 20
16
17    MISCELLANEOUS
18
      Trademark Manual of Examining Procedures § 1302.01 ....................................... 7
19
      Trademark Manual of Examining Procedures § 1303 ............................................ 7
20
      Trademark Manual of Examining Procedures § 1303.2 ......................................... 7
21    Trademark Manual of Examining Procedures § 1304.1 ..................................... 6, 7
22
23
24
25
26
27
28
                                                                iii
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 5 of 28 Page ID #:5071




1           By this application, the government requests that the Court enter the
2     proposed Preliminary Order of Forfeiture (Collective Membership Marks)
3     (“POF(Marks)”) lodged contemporaneously herewith, against defendant Mongol
4     Nation (“Defendant”), prior to the sentencing hearing scheduled for May 17, 2019,
5     pursuant to Fed. R. Crim. P. 32.2 (“Rule 32.2”); 18 U.S.C. § 1963; the guilty
6     verdict entered against Defendant on December 13, 2018 on Counts One and Two
7     of the First Superseding Indictment (“FSI”); and the jury’s Special Verdict re
8     Forfeiture against Defendant, entered on January 11, 2019. This is the
9     government’s third request for a preliminary order of forfeiture (“POF”) in this
10    case, but only the second such request relating to the three collective membership
11    marks found by the jury to be subject to forfeiture.1 The second and instant
12    requests follow the Court’s granting in part and denial in part of the government’s
13    first such request (DN 354) in an order of February 28, 2019. DN 389 (the
14    “February 28 Order”).2
15          The proposed POF(Marks) is narrowly tailored to carry into effect the
16    mandatory forfeiture required by 18 U.S.C. § 1963 and the jury’s forfeiture verdict,
17    while accommodating concerns articulated in the February 28 Order. The
18    proposed order limits the forfeiture of Defendant’s rights and interests in the Marks
19    to the very specific statutory and common law rights that grant Defendant the
20    1
        The intervening request, relating solely to the items of tangible personal property
21    found to be subject to forfeiture by the jury, was granted, and the POF (Tangible
22    Property) entered, on March 29, 2019, as Docket Number (“DN”) 416.

23    2
        The Court, in the February 28 Order, denied the government’s application for a
24    POF to the extent that it included all rights and privileges associated with the three
      collective membership marks described in the memorandum (the “Marks”). By
25    this application, the government is seeking a very narrow forfeiture order that the
26    government believes satisfactorily addresses (and eliminates) the constitutional
27    concerns expressed by the Court in the February 28 Order, and were the bases for
      the partial denial of the original application.
28
                                                1
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 6 of 28 Page ID #:5072




1     ability to exercise and enforce exclusive use of and control over the Marks. The
2     POF(Marks) places no restraints or limitations on the display or use of the Marks
3     by Defendant or its individual members. The effect of the POF(Marks), if entered,
4     will simply extinguish Defendant’s statutory and common law rights to prevent
5     others from using or displaying the Marks through legal process.
6           The entry of the proposed POF(Marks) is requested pursuant to 18 U.S.C.
7     § 1963(a) and (e), and Rule 32.2(b)(2)(A). This application is supported by
8     Defendant’s conviction, the jury’s findings in the Special Verdict re Forfeiture that
9     the Marks are subject to forfeiture, the matters set forth in the accompanying
10    Memorandum of Points and Authorities, and any argument the Court may entertain
11    in any hearing on this application.
12
13    DATED: April 25, 2019            NICOLA T. HANNA
                                       United States Attorney
14
                                       LAWRENCE S. MIDDLETON
15                                     Assistant United States Attorney
                                       Chief, Criminal Division
16
17                                           /s/
                                       STEVEN R. WELK
18                                     CHRISTOPHER BRUNWIN
                                       Assistant United States Attorneys
19
20                                     Attorneys for Plaintiff
                                       UNITED STATES OF AMERICA
21
22
23
24
25
26
27
28
                                                2
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 7 of 28 Page ID #:5073




1                                                  I.
2                   INTRODUCTION AND PROCEDURAL HISTORY
3           A.     Substantive and Procedural Authority
4           The government will not repeat here the comprehensive discussion set out in
5     its original application for POF (DN 354) or its Reply in support of that application
6     (DN 366) concerning the substantive and procedural statutes and rules governing
7     criminal forfeiture. In short, those rules require that a preliminary order of
8     forfeiture be entered promptly (and in no event later than the time of sentencing)
9     following the conviction of a defendant where a jury has made a finding that the
10    property sought for forfeiture has the required nexus to one or more underlying
11    crimes of conviction. See, generally, 18 U.S.C. § 1963(a) and (e); and Rule
12    32.2(b)(1)(A) and (2)(A). The government incorporates its prior briefing on those
13    requirements as if set forth in full here.
14
            B.     The Limited Scope of the Requested Preliminary Order of
15                 Forfeiture (Collective Membership Marks)
16
17          In its first application (DN 354), the government sought a preliminary order
18    of forfeiture applicable to any and all rights and interests associated with or
19    appurtenant to three collective membership marks identified herein and in the
20    POF(Marks) as the “Word Mark,”3 the “Center Patch Image,” 4 and the “Combined
21    3
        “Word Mark” means the collective membership mark consisting of the word
22    “Mongols” that, at various times, was or is registered with the United States Patent
      and Trademark Office (“USPTO”) under registration numbers 2916965, 4406187
23
      and 4730806, and which has been used by Defendant, among other uses, as the top
24    rocker of the three-piece patch awarded to full-patch and probationary members of
25    Defendant.
      4
26      “Center Patch Image” means the collective membership mark consisting of the
27    drawn image of a Genghis Khan-type character with sunglasses and a ponytail,
      riding a motorcycle, with the letters “M.C.” appearing below the motorcycle that,
28    at various times, was or is registered with the USPTO under registration numbers
                                                   3
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 8 of 28 Page ID #:5074




1     Mark” 5 (collectively, the “Marks”). In its February 28 Order, this Court found that
2     the forfeiture requested by the government would violate the First and Eighth
3     Amendments to the Constitution.
4           This amended request is designed to mitigate those constitutional concerns.
5     Specifically, it is calculated to avoid any restriction or limitation on the rights of
6     Defendant or its individual members to express their views or beliefs, or associate
7     freely, as guaranteed by the First Amendment to the United States Constitution. At
8     the same time, the forfeiture requested here will deny Defendant the statutory and
9     common law protections afforded to holders of collective membership marks who
10    have not been convicted of using their marks in furtherance of a criminal
11    racketeering offense. If the proposed POF(Marks) is entered, Defendant and its
12    individual members will continue to enjoy their right to use and display the Marks
13    in whatever lawful manner they choose, but will forfeit the privilege of being
14    allowed to invoke the laws and judicial authority of the United States to prevent
15    others from using and displaying the Marks. That is: they will lose only the legally
16    enforceable rights conferred to them as holders of intellectual property. The
17    government will seize no tangible property, however, and Defendant’s rights of
18    expression will be unaffected.
19          Neither Defendant, in its opposition to the government’s original application
20    for preliminary order of forfeiture (DN 362), nor the Court, in its February 28
21
      3076731 and 4730806, and which has been used by Defendant, among other uses,
22    as the center patch of the three-piece patch awarded to full-patch, probationary and
23    prospective members of Defendant.
24    5
        “Combined Mark” means the collective membership mark consisting of both the
25    Word Mark and the Center Patch Image that, at various times, were or are
      registered with the USPTO under registration number 4730806, and which has
26    been used by Defendant, among other uses, as the top rocker and center patch of
27    the three-piece patch awarded to full-patch and probationary members of
      Defendant.
28
                                                 4
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 9 of 28 Page ID #:5075




1     Order, suggested that the government had failed to establish the forfeitability of the
2     Marks pursuant to Rule 32.2 or § 1963. Indeed, this Court’s March 29 entry of the
3     POF (Tangible Property), without objection from Defendant, confirms that the
4     government established its entitlement to the forfeiture ordered by the jury on
5     statutory grounds. For the reasons explained below, the narrowly tailored
6     forfeiture order requested by this application serves the important government
7     interests sought to be secured by Congress in enacting the criminal forfeiture
8     provisions of § 1963, while protecting the First and Eighth Amendment rights of
9     Defendant and its individual members in the continued use and display of the
10    Marks, and should be entered as part of Defendant’s sentence.
11                                              II.
12                                        ARGUMENT
13          A.     The Government’s Amended Forfeiture Request Re: the Marks
14          The government’s January 14 application sought a preliminary order that
15    was admittedly broad, forfeiting all right, title and interest of Defendant in the
16    Marks, without defining the scope or extent of the forfeiture, or how the
17    government might seek to enforce any final order.
18          In light of the constitutional concerns raised by the Court, the government
19    has amended its preliminary forfeiture request so that it is narrowly tailored to the
20    interest the government seeks to forfeit: specifically, the rights of Defendant to
21    prevent others, either through legal process or otherwise, from using or displaying
22    the Marks, or any portion of them. The proposed POF(Marks) does not force the
23    transfer of title to the Marks to the United States. It confers no seizure authority on
24    the government. It does not give the government the ability to restrict or limit in
25    any way the use or display of the Marks by Defendant or its members, or forbid
26    Defendant or its members from using or displaying the Marks, or in any way
27    engaging in any expressive acts or conduct in the future. It does not require
28    Defendant or its members to obtain prior approval from the government (or anyone
                                                 5
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 10 of 28 Page ID #:5076




1     else) before engaging in any expressive activities involving the Marks. It will not
2     permit the government to impose any type of fee, licensing or otherwise, on the use
3     or display of the Marks. It places no restriction or limitation on any person or
4     entity’s right to utilize the Marks in any exercise of associational rights. It does
5     not vest in the government any rights of affirmative enforcement regarding future
6     use or display of the Marks by Defendant, its members, or anyone else.
7           In short, the proposed order presents none of the constitutional concerns
8     identified by this Court in its February 28 Order. What it does do is carry into
9     effect explicit Congressional intent that a defendant convicted of a violation of the
10    RICO Act be held accountable through the mandatory criminal forfeiture of
11    property found by the jury to have the required nexus to an underlying, qualified
12    crime of conviction under § 1962.
13          B.     The Instant Forfeiture Request is Narrowly Tailored to
14                 Accomplish the Goals of the RICO Act Without Implicating or
15                 Affecting First Amendment Rights

16                 1.     Rights and Interests Associated with Collective Membership
                          Marks are Forfeitable Property
17
18          As the Court explained in the February 28 Order, “a collective membership
19    mark is unique in that it is a type of trademark used to identify membership in a
20    particular collective group or organization, cooperative or association.” Id. at 24.
21    “Unlike traditional trademarks, they do not distinguish the source or origin of
22    goods of services.” Id. at 25. Nevertheless, they are registered and enforced, and
23    the rights and interests associated with them protected, by the Lanham Act. Id.
24          Among the most significant protections afforded collective membership
25    marks by federal and state trademark law is the ability of owners of such marks to
26    “protect their marks from use by others. Established trademark law provides for
27    exclusive possession or control and a legitimate claim to exclusivity.” See
28    generally Trademark Manual of Examining Procedures (“TMEP”) § 1304.1; 15
                                                 6
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 11 of 28 Page ID #:5077




1     U.S.C. § 1054 ((providing for registration of collective membership marks “in the
2     same manner and with the same effect as . . . trademarks, . . . and when registered
3     they shall be entitled to the protection provided in this chapter in the case of
4     trademarks”); K-Mart Corp. v. Cartier, Inc., 485 U.S. 176, 185 (1988) (trademark
5     law confers private rights of exclusion).6 However, neither the statutory and
6     common law rights to exclusivity relating to trademarks, nor the protections
7     afforded those rights, are absolute.
8           Despite the unique characteristics of collective marks, the statutory and
9     common law rights applicable to them are not substantively different from those
10    related to traditional, commercial trademarks. In either context, those rights
11    constitute intangible property within the meaning of both state and federal law.
12    See United Drug Corp. v. Theodore Rectanus Co., 248 U.S. 90 (1918); Jacob
13    Siegel Co. v. FTC, 327 U.S. 608, 612 (1946) (trademarks are “valuable assets”);
14    and TMEP, §§ 1302.01, 1303 and 1303.2 (describing generally the rights
15    associated with ownership of collective membership marks). See also Matal v.
16    Tam, __ U.S. __, 137 S.Ct. 1744, 1751 (2017) (“Federal law does not create
17    trademarks[, which] have ancient origins, and [] were protected at common law
18    and in equity at the time of the founding of our country.”) (citations omitted); and
19    Int’l Order of Job’s Daughters v. Lindeburg and Co., 633 F.2d 912, 916 (9th Cir.
20    1980) (trademarks, including collective membership marks, are established under
21    state law). Section 1963, governing the criminal forfeiture of property from a
22
23    6
        See TMEP, § 1304.1, citing Ex parte Supreme Shrine of the Order of the White
24    Shrine of Jerusalem, 109 USPQ 248 (Comm’r Pats. 1956) (“Registration of
      [collective membership] marks fills the need of collective organizations who do
25    not use the symbols of their organizations on goods or services but who still wish
26    to protect their marks from use by others.”). “[A] collective mark is owned by a
27    collective entity even though the mark is used by the members of the collective.”
      TMEP § 1304.1 (emphasis in original).
28
                                                 7
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 12 of 28 Page ID #:5078




1     defendant convicted of violations of the RICO Act, explicitly authorizes the
2     forfeiture of, among other things, “tangible and intangible personal property,
3     including rights, privileges, interests, claims and securities.” 18 U.S.C.
4     § 1963(b)(2).
5                  2.    The “Purposely Broad” Scope of RICO Criminal Forfeiture
6           The Ninth Circuit has recognized that § 1963’s purpose is not to limit the
7     type of property subject to forfeiture following a conviction under § 1962, but to
8     expand it. See United States v. Busher, 817 F.2d 1409, 1412 (9th Cir. 1987)
9     (“Section 1963 is purposely broad[, its purpose being] to provide new weapons of
10    unprecedented scope for an assault on organized crime and its economic roots”).
11    Busher is illuminative where, as here, a proposed RICO criminal forfeiture
12    suggests important constitutional issues, because the Busher Court had occasion to
13    address the balance between the mandatory nature of RICO criminal forfeiture
14    under § 1963, and the common responsibility of the government and the court to
15    protect a convicted defendant’s constitutional rights.
16          Until the passage of the USA PATRIOT Act, the criminal forfeiture
17    provisions § 1963 were the most expansive in the United States Code,
18    extraordinary in their scope, and intended to target specific types of criminal
19    conduct. See Busher, 817 F.2d at 1413 (“[F]orfeiture [pursuant to § 1963] is not
20    limited to those assets of a RICO enterprise that are tainted by use in connection
21    with the racketeering activity, but rather extends to the convicted person’s entire
22    interest in the enterprise”).7 Busher noted, for example, that § 1963 was the first
23    modern Act of Congress to “impose forfeiture as a criminal sanction directly” upon
24    a convicted criminal defendant rather than through separate in rem civil forfeiture
25    proceedings. Id. at 1412 n.4. It further noted that the statute coupled this broad
26    forfeiture authority with an “extraordinarily broad range of activities” that could
27    7
       That distinction now belongs to 18 U.S.C. § 981(a)(1)(G), which contains even
28    broader forfeiture provisions triggered by violations related to terrorism.
                                                8
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 13 of 28 Page ID #:5079




1     serve a predicate acts for a RICO conviction. Id. at 1413. That combination, the
2     Court observed, created a spectrum, at one end of which is the “paradigmatic
3     racketeering enterprise”; and, at the other end, “an otherwise legitimate business,
4     consisting of as few as two isolated predicate acts of relatively minor consequence,
5     but which nevertheless amount to a RICO violation.” Id. The Busher Court went
6     on to state that “forfeiture of the enterprise where the conduct in question falls
7     close to [the legitimate business] end of the spectrum may well take more than the
8     constitution allows.” Id.
9           Here, the jury concluded that forfeiture should be ordered only with respect
10    to Defendant’s conviction on Count Two of the First Superseding Indictment -- the
11    RICO conspiracy (DN 350) -- and while it was not asked in the guilt phase special
12    verdict form to make specific findings as to most of the overt acts alleged in the
13    First Superseding Indictment (“FSI”) on which the government offered evidence
14    during trial, the jury did find that the government had proven five of the
15    racketeering acts alleged in support of Count One of the FSI. Each of those five
16    racketeering acts was re-alleged (and proven) as an overt act in support of the
17    conspiracy count. Thus, notwithstanding the absence of specific findings in
18    support of the guilty verdict on the conspiracy count, the jury in fact made specific
19    findings that Defendant was legally and criminally culpable for the following
20    specific racketeering/overt acts: the murder of Leon Huddleston on February 14,
21    2007, in which Huddleston was beaten to death (DN 311 at 4), alleged first at
22    paragraph 41, and re-alleged at paragraph 72 of the FSI; the attempted murder of
23    Robert Huffman and John Houser on April 6, 2008, in which one of the victims
24    was stabbed in the back (id.), alleged first at paragraph 43, and re-alleged at
25    paragraph 92 of the FSI; two specific narcotics transactions that occurred,
26    respectively, on November 26, 2006 (involving the sale of more than a pound of
27    methamphetamine) and June 19, 2008 (involving the sale of more than a pound of
28    methamphetamine in the course of providing armed security for a 20-kilogram
                                                 9
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 14 of 28 Page ID #:5080




1     cocaine transaction) (DN 311 at 3, 5), alleged first at paragraphs 40 and 45, and re-
2     alleged at paragraphs 69 and 97 of the FSI; and a drug distribution conspiracy,
3     alleged at paragraph 38 of the FSI, that commenced as early as August 17, 2006
4     (paragraph 67) (the earliest drug violation alleged as an overt act in furtherance of
5     the conspiracy), and “continu[ed] through at least on or about May 15, 2018,” a
6     period of more than 11 years. (DN 311 at 3).
7           The jury’s findings on these specific criminal acts obviously place
8     Defendant far closer to the “paradigmatic racketeering enterprise” end of the
9     Busher spectrum than the “legitimate business” end, which has a significant and
10    substantive effect on the applicable constitutional analysis. At the same time, the
11    government does not dispute that the unique nature of the Marks, and the extent to
12    which their display and use reasonably can be considered expressive for the
13    reasons explained in the February 28 Order, is also significant. Ultimately,
14    however, the fact that the Marks have an expressive element does not mean that all
15    of the rights and privileges associated with them are exempt from forfeiture on
16    constitutional grounds.
17                 3.     The First Amendment Implications Suggested By the Forfeiture
18                        of “All Rights and Privileges” Associated with the Marks
19          In discussing the First Amendment implications of the proposed forfeiture of
20    all of the rights and privileges associated with the Marks, both this Court, in its
21    February 28 Order, and Judge Cooper, in her July 31, 2009 order granting a
22    preliminary injunction in Rivera v. Carter, CV 09-2435 FMC (which order is
23    quoted at length in the February 28 Order), focused on (1) the expressive nature of
24    the Marks; and (2) the effect on expression that was likely to result from the
25    seizure (or threat of seizure) of items bearing the Marks from individual gang
26    members, and the forced transfer of ownership of the Marks to the government.
27          Judge Cooper found that the use and display of the Marks directly
28    implicated the First Amendment right to freedom of association (DN 389 at 10), a
                                                10
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 15 of 28 Page ID #:5081




1     finding echoed by this Court (id. at 22). Both Judge Cooper and this Court found
2     that the wearing of “clothing identifying one’s association with an organization is
3     generally considered expressive conduct entitled to First Amendment protection.”
4     Id. at 10, 26. Judge Cooper noted that “if speech is non-commercial in nature [as
5     she found the Marks were], it is entitled to full First Amendment protection, which
6     prohibits the prior restraint and seizure of speech-related materials without a
7     judicial determination that the speech is harmful, unprotected, or otherwise illegal”
8     (id. at 11), a proposition also echoed by this Court. Id. at 27. Finally, Judge
9     Cooper concluded in the July 31, 2009 Order that the government’s “seizure of
10    property bearing a Mongols membership mark should be considered viewpoint-
11    discriminatory” and that such seizures “act[ed] as a prior restraint,” rendering such
12    seizures violative of the First Amendment. Id. at 12 (emphasis added). She opined
13    that “seizure of all property cannot be considered the least restrictive alternative.”
14    Id.
15              This Court denied the government’s January 2019 request for a POF relating
16    to the Marks because of the First Amendment implications of a “forced transfer” of
17    the rights associated with the Marks to the government, concluding that “the
18    transfer of the rights associated with the symbol to the Government will have a
19    chilling effect, restrain speech, and limit associational rights.” Id. at 22. It found
20    that individual members of the Mongols gang would be harmed by the forfeiture
21    because they would “face repercussions from infringing use of the symbols after
22    title vests in the United States” (id.), and that the “forced transfer of the symbols
23    would have [a chilling effect] on [the members’] continued use of the marks.” Id.
24    at 24.8
25
      8
26      See also, id. at 28 (“The forced transfer of the legal rights associated with these
27    symbols to the United States government presents immediate harms and chills” the
      rights of Defendant and its members to display the marks.).
28
                                                 11
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 16 of 28 Page ID #:5082




1           Those concerns are eliminated by the narrowly-tailored relief requested by
2     the government here. Entry of the POF(Marks) will not transfer any rights in the
3     Marks to the government. The government will neither assume ownership of the
4     Marks nor gain the ability to enforce any rights associated with the Marks. The
5     POF(Marks) does not effect a “forced transfer in gross to the United States.”
6     February 28 Order at 30. Members of the Defendant will be allowed to continue to
7     use and display the Marks without apprehension of “legal retaliation or payment of
8     a licensing fee at any point following forfeiture.” Id. at 5. This will include their
9     freedom to tattoo the Marks on their “backs, arms or other body parts” (id. at 30), a
10    right that would not have been affected even by the government’s original request.
11    Finally, the POF(Marks) will not chill the exercise of First Amendment rights by
12    Defendant or its members because the order will not reasonably support a belief
13    that the government will seize property bearing the Marks as a result of the order.
14    The government seeks no such seizure authority, and will not do so.
15                 4.     The POF(Marks) Will Implement a Mandatory Element of
16                        Defendant’s Sentence
17          The entry of the POF(Marks) carries into effect a punishment determined by
18    Congress to be appropriate under the circumstances presented here, and prevents
19    Defendant’s avoidance of the mandatory forfeiture resulting from the jury’s
20    findings of guilt and a nexus between Defendant’s RICO conviction and the
21    Marks. The forfeiture of Defendant’s statutory and common law trademark rights
22    to enforce exclusivity fall well within the scope of rights or interests subject to
23    forfeiture under § 1963, and are properly imposed in addition to appropriate fines.
24    See § 1963(a) (providing for both fines and forfeiture).
25          That the government will not own or be in a position to sell the rights sought
26    to be forfeited here does not mean that the rights should not be forfeited, or are
27    exempt from forfeiture. Congress recognized that property subject to criminal
28    forfeiture under the statute would sometimes include rights and interests that the
                                                 12
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 17 of 28 Page ID #:5083




1     government could not sell or use, and included specific language clarifying that a
2     convicted RICO defendant’s interest in such property was nevertheless subject to
3     criminal forfeiture. See § 1963(f) (“Any property right or interest not exercisable
4     by, or transferable for value to, the United States shall expire and shall not revert to
5     the defendant, nor shall the defendant or any person acting in concert with or on
6     behalf of the defendant be eligible to purchase forfeited property at any sale held
7     by the United States.”).
8           Equally clear is that the mere existence of an expressive component or use of
9     forfeitable property does not exempt the property from criminal forfeiture under
10    § 1963. The proper inquiry under those circumstances is whether the forfeiture –
11    in application -- constitutes an appropriate punishment for criminal conduct for
12    which the defendant has been found culpable, or an inappropriate prior restraint on
13    expression protected by the First Amendment. See Alexander v. United States, 509
14    U.S. 544, 550 (1993). In Alexander, defendant was convicted of RICO violations
15    arising from predicate acts consisting of obscenity violations. Following his
16    conviction, the court ordered the forfeiture, pursuant to § 1963, of defendant’s
17    business and a collection of expressive material that the government had seized
18    from him, including material that formed a basis for the obscenity charges. The
19    defendant argued that the forfeiture violated the First Amendment as a prior
20    restraint on speech, and was therefore not a permissible criminal punishment. Id.
21    at 548. The Supreme Court disagreed.
22          “The term ‘prior restraint’ is used ‘to describe administrative and judicial
23    orders forbidding certain communications when issued in advance of the time that
24    such communications are to occur.’” Id. at 550 (citation omitted; emphasis in
25    original). The Alexander Court held that the forfeiture order in that case was not a
26    prior restraint because, despite the fact that it authorized the forfeiture and
27    destruction of expressive materials, it “[did] not forbid [defendant] to engage in
28    any expressive activities in the future, nor [did] it require him to obtain prior
                                                 13
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 18 of 28 Page ID #:5084




1     approval for any expressive activities. It only deprive[d] him of specific assets that
2     were found to be related to his previous racketeering violations.” Id. at 550-51
3     (emphasis in original). Nothing in the Alexander forfeiture order restrained the
4     defendant from “go[ing] back into the adult entertainment business tomorrow, and
5     sell[ing] as many sexually explicit magazines and videotapes as he like[d], without
6     any risk of being held in contempt for violating a court order.” Id. at 551. The
7     forfeiture order therefore imposed neither any legal impediment to – nor prior
8     restraint on – defendant’s ability to “engage in any expressive activity he chooses.”
9     Id. Central to that holding was the fact that “the assets in question were ordered
10    forfeited not because they were believed to be obscene, but because they were
11    directly related to [defendant’s] past racketeering violations . . . . The RICO
12    statute is oblivious to the expressive or nonexpressive nature of the assets
13    forfeited[.] . . . [A] contrary scheme would be disastrous from a policy standpoint,
14    enabling racketeers to evade forfeiture by investing the proceeds of their crimes in
15    businesses engaged in expressive activity.” Id. at 551-52 (emphasis added).
16          Alexander stands for the proposition that, in sentencing a defendant
17    convicted under the RICO Act, a district court has a dual responsibility to impose
18    mandatory forfeiture required by § 1963, but fashion the forfeiture order in a
19    manner that avoids violating the defendant’s First Amendment rights. The fact that
20    forfeiture of particular property suggests potential constitutional issues does not
21    mean that the defendant is exempted from the forfeiture of its interest in that
22    property. While the factual setting here is not identical to that in Alexander, the
23    concepts at issue are the same.
24          Like the forfeiture order in Alexander, the POF(Marks) does not prevent
25    Defendant or its members from engaging in expressive conduct in the future, or
26    require them to obtain permission to engage in such activities. The POF(Marks),
27    like the POF(Tangible Property) entered on March 29, 2019, forfeits rights and
28    interests found by the jury to have been related to the racketeering conspiracy of
                                                14
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 19 of 28 Page ID #:5085




1     which Defendant was convicted, without placing future restrictions on the use and
2     display of the Marks. Like the defendant in Alexander, Defendant here (and its
3     members) will be free to continue using and displaying the Marks as they always
4     have.
5             The only restriction imposed by the proposed POF(Marks) is Defendant’s
6     loss of its ability to use the laws and courts of the United States to prevent other
7     individuals and entities from using the Marks. And while that is a property right
8     with indisputable value to Defendant, it does not arise to the level of a right
9     guaranteed by the First Amendment (or the Eighth, as discussed below), and the
10    potential use of the Marks by others imposes no restraint or limitation on the rights
11    of Defendant and its members to express themselves through their own use and
12    display of the Marks, which can continue unabated. Simply put, the forfeiture of
13    the right of exclusivity – through the POF(Marks) -- is an appropriate criminal
14    punishment for the racketeering acts (including murder, attempted murder and drug
15    trafficking) of which Defendant was found guilty, and “preserve[s] the distinction
16    between prior restraints and subsequent punishments.” Alexander, 509 U.S. at
17    553-54.
18            The Alexander Court summarily rejected as counterintuitive the argument
19    that while the imposition of stiff criminal penalties for obscenity was consistent
20    with the First Amendment, as was the forfeiture of expressive materials as
21    punishment for criminal conduct, “the combination of the two somehow result[ed]
22    in a violation of the First Amendment.” Id. at 557-58. Here, given of the jury’s
23    findings that Defendant bears culpability for numerous predicate acts of
24    racketeering, including “such traditionally heinous acts of organized crimes such as
25    murder” (Busher, 817 F.2d at 1413), and the fact that the POF(Marks) will have no
26    limiting effect on Defendant’s future use and display of the Marks, this Court
27    should reach the same conclusion.
28
                                                15
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 20 of 28 Page ID #:5086




1           C.     The Requested Forfeiture Is Not An Excessive Fine
2                  1.    The Requested Forfeiture Is Proportional to the Gravity of the
3                        Conviction for RICO Conspiracy
4           A criminal forfeiture violates the excessive fines clause of the Eighth
5     Amendment only if the forfeiture is grossly disproportionate to the gravity of the
6     offense. United States v. Bajakajian, 524 U.S. 321, 327-28 (1998). In establishing
7     this standard, the Bajakajian Court identified six factors that a court should
8     consider in determining the proportionality of a forfeiture: (1) the seriousness of
9     the offense triggering forfeiture; (2) whether the property was related to any other
10    activity; (3) whether the defendant fit into the class of persons for whom the statute
11    was principally designed; (4) the maximum penalties that could have been imposed
12    under the then-mandatory Sentencing Guidelines; (5) the statutory maximum
13    sentence and fine; and (6) the harm caused by the underlying offense of conviction.
14    Id. at 337-340, 339 n.14.
15          In the February 28 Order, this Court determined that the government’s
16    original forfeiture request relating to the Marks was “harsh and grossly
17    disproportionate (February 28 Order at 35); that the Marks were symbols of
18    “immense intangible, subjective value to [Defendant] and its members” (id.); and
19    that the connection between the rights associated with the Marks and the RICO
20    conspiracy was “attenuated.” Id. at 36. It further concluded that “given the
21    punishments already secured by the United States, the forfeiture of the collective
22    membership marks [would be] grossly disproportionate to the gravity of the RICO
23    conspiracy.” Id.
24          The opinions in Busher and Alexander are instructive here, despite pre-
25    dating Bajakajian, because both addressed how the excessive fines clause should
26    be applied to criminal forfeiture orders entered pursuant to § 1963. The Busher
27    Court emphasized – as would the Supreme Court in Alexander – the fact that
28    Congress’s reason for enacting the “purposely broad” forfeiture authority in § 1963
                                                16
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 21 of 28 Page ID #:5087




1     was to punish a defendant convicted of having violated § 1962; to extract a penalty
2     that reflected the seriousness of the underlying offense of conviction without
3     offending constitutional principles. Busher, 817 F.2d at 1413-14.9 And while both
4     Busher and Alexander recognized that § 1963 forfeitures were subject to an
5     excessiveness analysis, both also made clear that the mere existence of a
6     potentially excessive result did not bar the imposition of a forfeiture sanction that
7     served the goals of the statute without exceeding constitutional limits.
8           Since “no penalty is per se constitutional,” a sentencing court’s task is to
9     “avoid unconstitutional results by fashioning forfeiture orders that stay within
10    constitutional bounds.” Busher, 817 F.2d at 1414-15. Noting that the
11    excessiveness analysis “embodies fluid concepts that vary in application with the
12    circumstances of each case” (id.), the Busher Court expanded on its earlier
13    “spectrum” analogy, holding that
14          The court should be reluctant to order forfeiture of a defendant’s
15          entire interest in an enterprise that is essentially legitimate where he
16          has committed relatively minor RICO violations not central to the
            conduct of the business and resulting in relatively little illegal gain in
17          proportion to its size and legitimate income. Conversely, if illegal
18          activity accounts for all or almost all of an enterprise’s activity, or an
            interest in an enterprise was acquired entirely or almost entirely with
19          ill-gotten funds, it would not normally violate the eighth amendment
20          to order forfeiture of all defendant’s interest in that enterprise.
21
      Id. at 1415-16. The Busher Court’s emphasis on the economic aspects of an
22
      underlying conviction are a function of the facts in that case, but the framework of
23
      the analysis – that is, that the proportionality of a RICO forfeiture should take into
24
      9
         See also United States v. Turkette, 452 U.S. 576, 588 (1981), in which the
25    Supreme Court cited the Congressional declaration of the purpose of the RICO Act
26    -- “to seek the eradication of organized crime in the United States by strengthening
27    the legal tools in the evidence-gathering process, by establishing new penal
      prohibitions, and by providing enhanced sanctions and new remedies to deal with
28    the unlawful activities of those engaged in organized crime.”
                                                17
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 22 of 28 Page ID #:5088




1     account the convicted RICO defendant’s placement on the spectrum between a
2     “paradigmatic racketeering enterprise” and an “otherwise legitimate business” -- is
3     sound, and entirely consistent with the analysis later articulated in Bajakajian.
4           Alexander focused even less on the economic gains resulting from the
5     defendant’s commission of the predicate acts he was found to have committed, but
6     on the nature of the enterprise itself, observing “[i]t is somewhat misleading, we
7     think, to characterize the racketeering crimes for which [defendant] was convicted
8     as involving just a few materials ultimately found to be obscene,” especially since
9     the defendant had been convicted of creating and managing what the district court
10    described as “an enormous racketeering enterprise.” Alexander, 509 U.S. at 559.
11    The proper inquiry, the Court held, was not how much money defendant generated,
12    but whether “in the light of the extensive criminal activities which [defendant]
13    apparently conducted through this racketeering enterprise over a substantial period
14    of time,” the forfeiture was excessive. Id.
15          Post-Bajakajian, courts considering the potential excessiveness of RICO
16    forfeitures have focused at least as much on the nature and extent of the underlying
17    criminal activity as on the economic gain realized by the defendant. See, e.g.,
18    United States v. Acuna, 313 F. App’x. 283, 299 (11th Cir. 2009) (forfeiture of $642
19    million not excessive; person who headed gambling operation was in the class of
20    persons at whom the statute was aimed, the maximum fine was twice the gross
21    gain, and a pattern of money laundering violations “harms society by impeding law
22    enforcement’s efforts to track ill-gotten gains”); United States v. Segal, 495 F.3d
23    826, 840 (7th Cir. 2007) (forfeiture of defendant’s entire interest in RICO
24    enterprise, including portion untainted by the criminal activity, was not excessive
25    in light of the massive, long-running scheme involving mail and wire fraud,
26    embezzlement and conspiring to impede the Internal Revenue Service); and United
27    States v. Najjar, 300 F.3d 466, 486 (4th Cir. 2002) (RICO forfeiture of entire
28    business and all of its assets not excessive where business – a car theft and chop
                                                18
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 23 of 28 Page ID #:5089




1     shop operation -- was “conceived in crime and performed little or no legitimate
2     business activity”).
3           Defendant here is not a business. It offered neither goods nor services to the
4     public or its members. The crimes in which it engaged bore no resemblance
5     whatsoever to the bloodless financial crimes committed by the convicted
6     defendants in Busher, Acuna, Segal or Najjar, or the obscenity crimes committed
7     in Alexander. The crimes here were more serious, and included the unjustified
8     taking of at least one human life, the attempted taking of at least two more, and the
9     prolific distribution of methamphetamine, a particularly dangerous illegal drug,
10    over more than a decade. The evidence presented by the government at trial
11    showed that Defendant -- this “fraternal” organization – rewarded acts of murder
12    and physical assault with emblems intended to be prominently displayed on the
13    gang member’s costume. The evidence established that this organization is built
14    on and fueled by violent crime against, and threats of violence directed toward,
15    human victims, sometimes for no other reason than the color of the victim’s
16    clothing or skin. It is an organization that takes enormous pride in its reputation as
17    “a bunch of mad dudes riding around on bikes clubbing everybody.” See Trial
18    exhibit 126b.
19          The seriousness of the drug-trafficking component of Defendant’s
20    conviction is significant. Congress has recognized that methamphetamine is a
21    particularly dangerous drug, with a particularly pernicious impact on communities.
22    In 1996, Congress found that “[m]ethamphetamine is a very dangerous and
23    harmful drug. It is highly addictive and is associated with permanent brain damage
24    in long-term users. . . . [The] increased use [of methamphetamine] has led to
25    devastating effects on individuals and the community, including a dramatic
26    increase in deaths associated with methamphetamine ingestion; and an increase in
27    criminal activity associated with the illegal importation of methamphetamine and
28    precursor compounds to support the growing appetite for this drug in the United
                                                19
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 24 of 28 Page ID #:5090




1     States. Illegal methamphetamine manufacture and abuse presents an imminent
2     public health threat that warrants aggressive law enforcement action . . . .” Pub.L.
3     104-237, § 2, Oct. 3, 1996, 110 Stat. 3100.
4           The Mongols gang is exactly the type of corrupt organization the RICO Act
5     was intended to address, as demonstrated by the video clips in which Mongols
6     national president Ruben Cavazos and national vice-president Ruben Cavazos, Jr.
7     explained the organization’s mentality and public face (see Trial exhibits 41
8     (Cavazos) (“We’re the ones your mom said to watch out for. We’re the ones you
9     have to hide your daughters from.”) and 42 (Cavazos, Jr.) (“We’re not trying to be
10    choir boys. We’re not trying to be Boy Scouts. We are what everybody fears.”
11    (emphasis added)); the video clips in which Mongols members Mike Munz and
12    Steven Fiero talked about the consequences of not showing proper fealty to the
13    Mongols (see Trial exhibits 36 (Munz) (“I don’t care if you give me respect
14    because you fear me or because you like me, but I want respect and I’m going to
15    get it in one way or another.”) and 38 (Fiero) (“I’m what they call a club enforcer.
16    When there’s people out there that don’t really agree with what has to be taken
17    care of, I make sure that they agree with it. I don’t take no for an answer.”10); and
18    the recordings of gang meetings in which Cavazos bragged about the gang’s
19    reputation for violence, and how proud he was of that reputation. See Trial
20    exhibits 126a (“You guys have a pretty fierce reputation and I think a lot of people
21    are afraid to fuck with you guys, you know what I mean? It’s the truth, bro; the
22    Mongols got a pretty fierce reputation out there, brother. And I think a lot of
23    people are afraid.”), 125b (“Hey, we walk places, and people park; people get the
24
      10
25      See also Trial exhibit 39, also featuring Fiero: “I love to kick ass. I will come at
      you with a smile, but I will fight you just because it’s cloudy outside, you know
26    what I mean? That’s what I like to do.” The testimony at trial established that
27    Fiero, like Munz, was a prominent figure in the Mongols enterprise, eventually
      becoming the national vice-president of the Defendant. See Trial exhibit 72-4.
28
                                                20
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 25 of 28 Page ID #:5091




1     fuck out of the way. And they get the fuck out of the way because of the history of
2     this club”) and 126b (“Let me tell you something, we got a killer reputation, bro,
3     across the fucking U.S. . . . It even surprises me sometimes how much fucking
4     people either respect or fear us, you know, and that’s because of everything you
5     guys have done. Let me tell you something, I’m amazed that at the tip of Florida
6     and Australia, people have heard about us . . . . And I gotta tell you, bro, I got a lot
7     of pride, bro, when I go over there, it’s like, everybody goes, that’s the dude – he
8     heads all those fuckin’ psychos. They think we’re just a bunch of mad dudes riding
9     around on bikes clubbing everybody,” a statement that provoked several
10    unidentified members to respond “we are.”). (Emphasis added).
11          Juxtaposed against that evidentiary backdrop is the narrowly-tailored relief
12    sought in the POF(Marks), by which the government seeks nothing more than an
13    order from this Court denying this convicted Defendant the opportunity to take
14    advantage of the societal rules and norms towards which it demonstrates nothing
15    but open and hostile contempt. This Court acknowledged in the February 28 Order
16    that Defendant is “a criminal organization deserving of significant punishment for
17    the harm it has caused numerous victims.” February 28 Order at 37. The
18    possibility that even the limited relief afforded in the POF(Marks) may not “lead to
19    a less violent or capable criminal organization” (id. at 29) is not the point. As
20    Justice Powell stated in discussing the standards to be applied in determining
21    constitutional excessiveness, “[t]he inquiry focuses on whether a [defendant]
22    deserves such punishment, not simply on whether punishment would serve a
23    utilitarian goal.” Rummel v. Estelle, 445 U.S. 263, 288 (1980) (dissent). This
24    Defendant does not deserve to retain the legal protections afforded by federal and
25    common law relating to the exclusive use of and control over the Marks. While
26    the Constitution may require that it and its members be allowed to continue
27    identifying themselves as members of this criminal organization, it certainly does
28
                                                 21
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 26 of 28 Page ID #:5092




1     not require that they retain the right to enlist the assistance of the government and
2     the courts to keep others from using these symbols.
3                  2.     The Combination of Fines and the Requested Forfeiture Cannot
4                         Be Considered Constitutionally Excessive
5           On page 36 of the February 28 Order, the Court noted that “dozens of
6     individual Mongol Nation members pleaded guilty in connection with several of
7     [the] overt acts,” and that among the witnesses at trial was “a Mongols member
8     who is serving multiple life sentences for committing murder in aid of
9     racketeering.” The Court further noted that the government “has secured prison
10    sentences and significant forfeiture of the criminal organization’s assets and
11    property, including motorcycles. And as a result of the conviction in this case, the
12    Government will secure forfeiture of weapons, ammunition, body armor and items
13    of personal property seized during raids.” Id. (Emphasis added). After noting,
14    correctly, that “the Government will also pursue fines at sentencing,” the Court
15    stated “given the punishments already secured by the United States, the forfeiture
16    of the collective membership marks is grossly disproportionate to the gravity of the
17    RICO conspiracy.” Id.
18          In fact, the only assets of the Defendant that have been forfeited to the
19    government to date are those items listed in the POF(Tangible Property), entered
20    on March 29, 2019. The government has not forfeited a single motorcycle from
21    this Defendant. It has forfeited no money or property beyond the personal property
22    described in the POF(Tangible Property).11 The forfeitures obtained by the
23    government prior to this prosecution were obtained not against Defendant, but
24    against individual members of the Mongols who were either criminal defendants in
25    Cavazos, individual civil claimants in in rem administrative and civil judicial
26    proceedings against specific property, or both. The government’s attempts to
27    11
         Defendant, through counsel, has indicated more than once that Defendant does
28    not claim to own any of the property described in the POF(Tangible Property).
                                                22
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 27 of 28 Page ID #:5093




1     forfeit the Word Mark and Center Patch Image in Cavazos were unsuccessful
2     because Defendant here – determined by Judges Cooper, Wright, and this Court to
3     be the sole owner of the Marks – was not a defendant in that earlier case.
4            Section 1963(a) calls for three separate categories of punishment for a
5     defendant convicted of a violation of § 1962: imprisonment; fines; and forfeiture.
6     As this Court has pointed out many times over the course of this case, no one is
7     going to jail as a result of this conviction. But that’s exactly the point of the RICO
8     Act. As Justice Souter explained in the Alexander dissent, the RICO Act was
9     enacted to hold corrupt organizations accountable for their crimes, consequences
10    that those organizations had traditionally avoided:
11           Earlier steps to combat organized crime were not successful, in large
12           part because traditional penalties targeted individuals engaged in
13           racketeering activity rather than the criminal enterprise itself.
             Punishing racketeers with fines and jail terms failed to break the cycle
14           of racketeering activity because the criminal enterprises had the
15           resources to replace convicted racketeers with new recruits.
16    Alexander, 509 U.S. at 561-62 (Souter, concurring in the judgment and dissenting
17    in part).
18           This case confirms Justice Souter’s point. As demonstrated by the evidence
19    presented at trial, the criminal conviction and imprisonment of nearly eighty
20    individual members of the Mongols in Cavazos, and the forfeiture of property from
21    those defendants and others, did nothing to slow down, much less stop, the
22    operation of the Mongols criminal enterprise. Even if Defendant’s claim during
23    trial that all of the “bad apples” indicted in Cavazos were immediately expelled
24    from the gang -- a claim belied by the presence of numerous of those individuals
25    on the gang’s “Brothers Behind Bars” web page – the gang’s well-established pre-
26    Cavazos pattern of drug trafficking, murder and assault continued unabated, often
27    through the addition of new recruits who stepped into the vacancies created by
28    those convictions. In other words, until the conviction in this case, Defendant
                                                23
     Case 2:13-cr-00106-DOC Document 424 Filed 04/25/19 Page 28 of 28 Page ID #:5094




1     avoided any punishment for its crimes. The imposition of fines and the limited
2     forfeiture of rights associated with the Marks requested here, cannot be considered
3     constitutionally excessive under the circumstances.
4                                             III.
5                                      CONCLUSION
6           For the foregoing reasons, the government respectfully requests that the
7     Court enter the proposed POF(Marks) lodged contemporaneously herewith at or
8     before sentencing.12
9
10    DATED: April 25, 2019                  NICOLA T. HANNA
11                                           United States Attorney
                                             LAWRENCE S. MIDDLETON
12                                           Assistant United States Attorney
13
                                                   /s/
14                                           STEVEN R. WELK
15                                           CHRISTOPHER BRUNWIN
16                                           Assistant United States Attorneys

17                                           Attorneys for Plaintiff
18                                           UNITED STATES OF AMERICA
19
20
21
22
23
24
25    12
         The government incorporates by this reference the portion of its original
26    application for POF setting out the procedures relating to entry and notice of the
27    POF, the ancillary proceeding, entry of the Final Order of Forfeiture, and the
      requirements that forfeiture be referenced at Defendant’s sentencing hearing and
28    referenced in the Judgement and commitment Order.
                                               24
